DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-20 are pending in the instant application.  Claim 1 is amended.  No claims have been cancelled. No claims have been added. Pending claims 1-20 are rejected herein. The rejection of the pending claims is hereby made final.


Response to Remarks
101
Examiner finds Applicant’s amendments and remarks persuasive. The rejection of the pending claims under 35 USC 101 is hereby withdrawn. 
102
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103(a) as being anticipated by Stroman et al (US 2008/0059534) in view of Smeester (US 5,740,757).

Regarding claim 1, the prior art discloses a livestock tracing system, comprising a feeding module, an adopting and purchasing module, a weighing module, a server, a first communication module and a second communication module, wherein the feeding module is configured to provide food intake information of livestock and transmit the food intake information to the server via the first communication module (see at least paragraph [0096] to Stroman et al); the weighing module is configured to provide weight information of the livestock and transmit the weight information to the server via the second communication module (see at least paragraph [0096] to Stroman et al “average daily weigh gain in different environments”); the adopting and purchasing module is configured to provide vaccine information of the livestock and transmit the vaccine information to the server (see at least vaccination history”); and the server is configured to store the food intake information, the weight information and the vaccine information, and obtain corresponding tracing information according to a tracing look-up instruction (see at least paragraph [0065]). Stroman et al does not appear to explicitly disclose wherein the feeding module includes: a pedestal, support rods, a computer, an electromagnetic valve, a charging basket, a blanking mechanism, and a tray; the support rods are disposed on the pedestal, the electromagnetic valve and the computer are respectively disposed on upper ends of the support rods, the charging basket is disposed on upper portions of the support rods and is located below the electromagnetic valve, the blanking mechanism is disposed below the charging basket, and the tray is disposed below the blanking mechanism; the electromagnetic valve is configured to control water supply; the charging basket is configured to store feed; the computer is configured to control the blanking mechanism to blank materials; the tray is configured to feed poultry/livestock; the feeding module further includes detection rods; and the detection rods are disposed between the blanking mechanism and the tray, are located on the support rods, and are configured to detect a residual amount of the feed in the tray; the feeding module further includes a reader antenna and ear tags; the reader antenna is disposed on the blanking mechanism; the ear tags are worn on ears of the poultry/livestock; the reader antenna is cooperatively used with the ear tags, and is configured to identify the ear tags; and the ear tags represent identity information of the poultry/livestock respectively, and the identity information is unique; by identifying the ear tags via the reader antenna, a specific number of food intake livestock is obtained, and thus blanking amount is controlled and historical data are formed for reference.
	However, Smeester teaches a method and system  for feeding animals in a herd, wherein the feeding module includes: a pedestal, support rods, a computer, an electromagnetic valve, a charging basket, a blanking mechanism, and a tray; the support rods are disposed on the pedestal, the electromagnetic valve and the computer are respectively disposed on upper ends of the support rods, the charging basket is disposed on upper portions of the support rods and is located below the electromagnetic valve, the blanking mechanism is disposed below the charging basket, and the tray is disposed below the blanking mechanism; the electromagnetic valve is configured to control water supply (see at least column 2, lines 18-45 to Smeester); the charging basket is configured to store feed; the computer is configured to control the blanking mechanism to blank materials; the tray is configured to feed poultry/livestock; the feeding module further includes detection rods (see at least column 2, lines 49-50 to Smeester); and the detection rods are disposed between the blanking mechanism and the tray, are located on the support rods, and are configured to detect a residual amount of the feed in the tray (see at least paragraphs 1-10 to Smeester); the feeding module further includes a reader antenna and ear tags (see at least column 2, lines 49-50 to Smeester); the reader antenna is disposed on the blanking mechanism; the ear tags are worn on ears of the poultry/livestock; the reader antenna is cooperatively used with the ear tags, and is configured to identify the ear tags; and the ear tags represent identity information of the poultry/livestock respectively, and the identity information is unique (see at least column 8, lines 8-15 to Smeester); by identifying the ear tags via the reader antenna, a specific number of food intake livestock is obtained, and thus blanking amount is controlled and historical data are formed for reference (see at least column 8, lines 8-19 to Smeester).  
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method as disclosed by Stroman et al and the system and method as taught by Smeester, in order to track the amounts of food and water being consumed by livestock, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  
	
Regarding claim 2, the prior art discloses the livestock tracing system according to claim 1, wherein the first communication module specifically comprises: a first input power interface, a first control box and a data transmission antenna; an input end of the first input power interface is connected to a power supply; an output end of the first input power interface is connected to an input end of the first control box; and an output end of the first control box is connected to the data transmission antenna (see at least paragraphs [0097 and 0098]). 
Regarding claim 3, the prior art discloses the livestock tracing system according to claim 1, wherein the second communication module specifically comprises: a second input power interface, a second control box and a connection interface; an input end of the second input power interface is connected to a power supply; an output end of the second input power interface is connected to an input end of the second control box; an output end of the second control box is connected to an input end of the connection interface; and an output end of the connection interface is connected to the weighing module (see at least paragraph [0097] “weight scale”). 
Regarding claim 4, the prior art discloses the livestock tracing system according to claim 1, wherein the food intake information comprises: a food intake amount of the livestock, the number of food intake times and food intake time (see at least Figure 4, Feedlot ration, Figure, Figure 8, Feedlot chute side data acquisition system, and Figure 18 “days on Feed”). 
Regarding claim 5, the prior art discloses the livestock tracing system according to claim 1, wherein the vaccine information comprises: injection varieties of vaccines, injection amounts of the vaccines and injection time of the vaccines (see at least paragraph [00070] to Stroman et al). Claims 6-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687